    

Via Electronic Case Filing Only

ATTORNEY &
COUNSELOR AT LAW

March 18, 2019

 

To: Hon. Arlene R. Lindsay, USMJ
Eastern District of New York
100 Federal Plaza
Central Islip. NY 11722

re Warren v. Castella Imports et al.
Docket No.: 2:18-cv-04740 (JF B-ARL);

issue Plaintiff's Rule 37 Pre-Motion Letter to Compel a Response to
Plaintiffs Document Discovery Demands

Dear Hon. Judge Lindsay:

Plaintiff submits this pre-motion letter pursuant to Federal Rule of Civil
Procedure 37 and Local Rules 37.1 and 37.3 to request an Order compelling the
production of all outstanding discovery due from the Defendants and to request an
appropriate remedy pursuant to Rule 37 for Defendants failure to comply with the
Court Ordered timeline for Document Discovery, agreements with Plaintiffs
counsel and the Federal and Local Rules of Civil Procedure.

Defendants did not respond to Plaintiffs Document Demands; Procedural
History and Compliance with Your Honor’s Individual Practice Rules

On or about August 22, 2018, Plaintiff filed a Verified Complaint. Plaintiff sent
waivers of service, summons and a complaint to Defendants’ Corporate Office on or
about August 24, 2018. Plaintiff sent additional courtesy copies of the complaint to
Castella Imports’ corporate offices on or about September 5, 2018. Plaintiff also
provided Plaintiffs Initial Disclosures including hundreds of pages of
documentation, on or about September 6, 2018.

A stipulation was produced, entered and filed [D.E. 9] extending the time for
Defendants to answer the complaint. On December 7, 2018 an answer was
submitted on behalf of all Defendants. Plaintiff spoke with Defense Attorney
Christopher Del Bove and the undersigned requested, several times, to meet and
confer to create a proposed scheduling order to no avail. Plaintiff then drafted a

Please send all mail to: 33 Walt Whitman Road, Suite 310 « Dix Hills, NY 11746 f

‘i

TEL: 631.450.2515 | Fax: 631.223.7377 | wea: coryhmorris.com | emam: info@coryhmorris.com .
515 East Las Olas Boulevard, Suite 120 + Fort Lauderdale, FL 33301 *By appointment only*
Case 2:18-cv-04740-SJF-ARL Document 21 Filed 03/19/19 Page 2 of 3 PagelD #: 275

proposed scheduling order and sent the same to Defendants’ counsel on December
21, 2018. After providing a template on December 21, 2018 and potential dates on
the telephone, Defendants could not provide any date when Defendants could
provide, inter alia, basic disclosure in this matter. Both parties were unable to reach
any resolution and defense counsel stated he required more time and Plaintiffs

counsel objected to this continued delay.

Plaintiff served Document Demands on December 4, 2018. Plaintiff served
notices of deposition to take deposition testimony of any of the named Defendant
witnesses on January 8, 2019. The Court Ordered that Plaintiffs demands were
deemed filed on January 30, 2019. See D.E. 17. Defendants’ deadline expired and
Defendants did not even telephone or e-mail to ask for an extension of time to

respond.
Plaintiff sent letters to defense counsel and then met and conferred with defense

counsel on March 4, 2019. Defendants then asked for more time to respond to
Plaintiffs Document Demands to which Plaintiff granted an extension until the end

of the week, March 8, 2019. Defendants were to provide such responses
electronically to ensure receipt on March 8, 2019. Defendants did not comply.

On March 11, 2019, Plaintiff sent a letter by USPS and electronic mail
demanding that responses to Plaintiffs First Set of Document Demands be provided
to Plaintiff on or before March 13, 2019. Defendants failed. To comply.

Plaintiff spoke to Defendants’ counsel and extended yet another opportunity to
cure Defendants’ default. Defendants agreed that a response would be received on
or before March 17, 2019, but never provided responses to Plaintiffs first set of
document demands.

After more than three months, Defendants cannot claim they have not had
enough time to respond. After successive time extensions and agreements,
Defendants cannot claim their failure is not willful.

Plaintiff Requests an Order to Compel Discovery

Plaintiff complied with Your Honor’s individual rules and Local Civil Rule 37.3
prior to this request by having several telephone conversations with defense counsel
for months and sending defense counsel e-mail messages and several formal letters
demanding compliance with Plaintiffs Discovery Demands. The last conversation
resulted in an agreement between both parties, but Defendants failed to comply.

Counsel for Plaintiff has been forced to expend many unnecessary hours in
evaluating Defendants’ non-specific answer and groundless boilerplate affirmative
defenses and voluntarily providing Defendants at request of their counsel with sets
of documents and formal settlement demands which Defendants have largely

ignored.

“A district court has broad power to impose Rule 37(b) sanctions in response to
abusive litigation practices.” Communispond. Inc v. Kelley, 1998 WL473951

-2-| Page
Law Offices of Cory H. Morris + Attorney & Counselor at Law

TEL: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | emar.: info@coryhmorris.com
Case 2:18-cv-04740-SJF-ARL Document 21 Filed 03/19/19 Page 3 of 3 PagelD #: 276

334 (2nd Cir. 1997). Sanctions under Rule 37 are intended “to ensure that a party
does not benefit from its failure to comply, and to deter those who might be tempted
to such conduct in the absence of such a deterrent.” Id. (citing Selby v. Arms, 1995
WL 753894 (S.D.N.Y. 1995)). Further, “a [p]Jarty that without substantial
justification fails to disclose information required by Rule 26 shall not, unless such
failure in harmless, be permitted to use as evidence at trial ... any information or
witness not so disclosed” Communispond, supra, citing Rule 37 Fed.R.Civ.Proc.

Defendants cannot justify their failures to comply with Plaintiffs reasonable
discovery demands. Compare with, e.g., D.E. 19.
Conclusion

Plaintiff respectfully request that this Honorable Court extend the discovery

schedule to allow only Plaintiffs to obtain discovery and compel the Defendants to
comply with discovery by a date certain and produce the named Defendants for

deposition without further delay.

In the alternative, Plaintiff respectfully request the opportunity to confer with
the Court prior to filing a motion to compel discovery, seek reasonable attorney’s
fees and all other relief that this Court deems just and proper.

Plaintiff thanks the Court for considering this application.

 

ec: Mitchell Ryan Ayes, Esq. (via electronic case filing only)
ce: Christopher Smith Del Bove, Esq. (via electronic case filing only)
-3-| Page

Law Offices of Cory H. Morris + Attorney & Counselor at Law

TEL: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | emai: info@coryhmorris.com
